Order entered October 30, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00884-CR

                               RUDOLPH EDMONDS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-70406-U

                                             ORDER
       By order entered on October 26, 2017, the Court directed Official Court Reporter Sasha

Brooks to file the overdue reporter’s record within twenty days or the Court would utilize its

available remedies to ensure the timely filing of the record. On the same day the Court issued its

order, Ms. Brooks filed a request seeking a twenty-five day extension.

       We GRANT Ms. Brooks’s October 26, 2017 request for an extension of time to file the

reporter’s record. We ORDER Ms. Brooks to file the reporter’s record within TWENTY-FIVE

DAYS of the date of this order. If Ms. Brooks fails to file the reporter’s record by the extended

due date, the Court will utilize its available remedies, including ordering that she not sit until the

complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; to Sasha Brooks,

official court reporter, 291st Judicial Court; and to counsel for the parties.




                                                       /s/     ADA BROWN
                                                               JUSTICE




                                                 –2–